1                                                      United States District Judge Benjamin H. Settle

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
8                                    AT SEATTLE
     CLAYTON CHRISTIANSON,                    )
9
                                              ) CASE NO. 2:18-cv-638
10                  Plaintiff,                )
                                              )
11            v.                              ) ORDER FOR EAJA FEES
                                              )
12   COMMISSIONER OF SOCIAL SECURITY,         )
                                              )
13                  Defendant.                )
                                   Defendant. )
14

15

16
            Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the
17
     total amount of $3,344.56 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), shall
18
     be awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
19

20          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not

21   subject to any offset allowed under the Department of the Treasury’s Offset Program, then the

22   check for EAJA fees shall be made payable to Plaintiff’s attorney, Amy Gilbrough.
23

24

25

                                                                     Douglas Drachler McKee & Gilbrough, LLP
                                                                     1904 Third Avenue Suite 1030
      ORDER FOR EAJA FEES                                            Seattle, WA 98101
      [No. 2:18-cv-638] - 1                                          (206) 623-0900
1           Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be

2    mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,
3    Washington 98101.
4
     Dated this 7th day of January, 2019.
5




                                                        A
6

7

8

9                                                       BENJAMIN H. SETTLE

10                                                      United States District Judge

11   Presented by:

12
     S/AMY M. GILBROUGH____________
13   AMY M. GILBROUGH
     Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

                                                                   Douglas Drachler McKee & Gilbrough, LLP
                                                                   1904 Third Avenue Suite 1030
      ORDER FOR EAJA FEES                                          Seattle, WA 98101
      [No. 2:18-cv-638] - 2                                        (206) 623-0900
